THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDREW C. SHERRARD, Ill,

Plaintiff, :
V. : 3:18-CV-1590
: (JUDGE MARIANI)
ANDREW SAUL, :
COMMISSIONER OF SOCIAL SECURITY, :
Defendant.
u ORDER
AND NOW, THIS DAY OF SEPTEMBER, 2019, upon review of

Magistrate Judge Mehalchick's Report and Recommendation (“R&R”) (Doc. 16) for clear
error or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 16) is ADOPTED for the reasons discussed therein.
2. The Commissioner of Social Security's decision is VACATED.
3. The case is REMANDED to the Commissioner pursuant to sentence four of 42
U.S.C. § 405(g) to conduct a new administrative hearing.

4. The Clerk of Court is directed to CLOSE this case.

 

 

Robert D. Mariani”
United States District Judge
